382 U.S. 202 (1965)
CALIFORNIA DEMOCRATIC COUNCIL ET AL.
v.
ARNEBERGH ET AL.
No. 583.
Supreme Court of United States.
Decided December 6, 1965.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
Leon M. Cooper for appellants.
Thomas C. Lynch, Attorney General of California, Charles A. Barrett, Assistant Attorney General, Sanford N. Gruskin, Deputy Attorney General, Harold W. Kennedy, Roger Arnebergh, pro se, and Bourke Jones for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.